Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 3 and 8 have been canceled. Claims 1, 2, 4-7 and 9-20 presented for examination and are allowed herewith.
Allowable Subject Matter

    When interpreting the current independent claims, in light of the Specification filed on
12/21/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the
prior art of record individually or in combination does not disclose or fairly suggest the method involves providing a cluster of processing nodes coupled using a reconfigurable interconnect fabric, and determining a number of nodes to allocate as a network within the cluster and a topology for the network. An interconnection scheme is selected from a group that includes a torus and twisted torus interconnection schemes. The determined nodes of the cluster are allocated in the determined topology. The fabric is set to provide the selected scheme for the nodes in the network, and an access is provided to the network for performing a computing task e.g. data processing and so that the system can provide a large cluster of accelerators that are configurable in many different ways to achieve the performance characteristics needed for different tasks. The reconfigurable interconnect network can include switching devices, e.g., multiplexers or other elements, to selectively enable various combinations of direct, physical-layer connections between processing nodes. The processing nodes can be artificial intelligence accelerator devices or machine learning (ML) accelerator devices, for example, application-specific integrated circuits (ASICs) such as a Tensor Processing Unit (TPU). Therefore, the
found prior art of record Goss et al. (US. 2014/0181573 A1) fails to the above disclosed inventive
concept and also it fails to teach the limitations “determining…, wherein the selected interconnection scheme is a twisted torus interconnection scheme; allocating processing nodes for the network by allocating the determined number of processing nodes of the cluster in the topology; setting the reconfigurable interconnect fabric to provide the twisted torus interconnection scheme among the processing nodes allocated for the network, wherein the provided twisted torus interconnection scheme has an amount of twist that is selected based on the lengths of the topology, and wherein the provided twisted torus interconnection scheme applies an offset for the twist to one or more of the dimensions that are selected based on the lengths of the topology” of claim 1. The same reasoning applies to independent claims 19 and 20 mutatis mutandis. Accordingly, dependent claims 2, 4-7 and 9-18 are also allowed.
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455